DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 12/9/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	Re. Title: Changes the title to --METHOD FOR MENUFACTURING A CORE FOR A CURRENT TRANSFORMER--.

IN THE CLAIM
	Re. claim 1: Change the phrase “performing heat treatment on the core base at a set temperature” as recited in line 4 to --performing a heat treatment on the core base at a set temperature--.
		Change the phrase “into the impregnation solution to manufacture a core” as recited in line 6 appears to be --into the impregnation solution to manufacture the core--.

		Change the phrase “performing heat treatment on the core” as recited in lines 9 and 10 to --performing a heat treatment on the core--.
		Change the phrase “performing heat treatment on the core” as recited in lines 11 and 12 to --performing a heat treatment on the core--.

Claims 1, 2, 4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a process of making a core for a current transformer including winding a metal ribbon to manufacture a core base, and performing heat treatment on the core base at a set temperature by performing a heat treatment on the core base inserted into a mold at a first set temperature and performing heat treatment on the core base separated from the mold at a second set temperature. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729